MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any
                                                                        Oct 31 2017, 10:48 am
court except for the purpose of establishing
the defense of res judicata, collateral                                      CLERK
                                                                         Indiana Supreme Court
estoppel, or the law of the case.                                           Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                      Curtis T. Hill, Jr.
Anderson, IN                                             Attorney General of Indiana
                                                         Angela N. Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, IN



                                           IN THE
    COURT OF APPEALS OF INDIANA

Clair Eugene Chaplin,                                    October 31, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         31A05-1604-CR-779
        v.                                               Appeal from the Harrison Superior
                                                         Court
State of Indiana,                                        The Honorable Joseph L.
Appellee-Plaintiff                                       Claypool, Judge
                                                         Trial Court Cause No.
                                                         31D01-1507-MR-424



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 31A05-1604-CR-779 | October 31, 2017           Page 1 of 13
                                          Case Summary
[1]   Clair Eugene Chaplin appeals his murder conviction, arguing that the trial court

      erred in admitting the testimony of a cellular-forensics analyst, who testified

      concerning the likely locations of Chaplin’s cell phone during the twenty-six-

      hour period surrounding the victim’s death. We need not reach this issue.

      Even if the trial court erred in admitting the analyst’s testimony, we are satisfied

      that Chaplin’s conviction is supported by independent evidence of guilt such

      that there is no substantial likelihood that the analyst’s testimony contributed to

      the jury’s verdict. Accordingly, any error is harmless. We therefore affirm

      Chaplin’s murder conviction.



                            Facts and Procedural History
[2]   In 2014, Chaplin and his wife of twenty-seven years, Paula, were living in New

      Albany in Floyd County. New Albany is in southern Indiana on the Ohio

      River. That summer, Paula let Geneieve Rogge move into their home. Paula

      was friends with Geneieve’s mother and had known Geneieve since she was a

      young girl. Geneieve was addicted to heroin, and Paula thought that she could

      help Geneieve beat her addiction. After Geneieve had been living at Paula and

      Chaplin’s house for about six months, Paula caught Chaplin and Geneieve in

      bed together. Paula kicked Geneieve out of their house.


[3]   Chaplin and Geneieve continued their sexual relationship. Because it appeared

      that Paula and Chaplin might get a divorce, Chaplin’s boss, Chuck Jones, told


      Court of Appeals of Indiana | Memorandum Decision 31A05-1604-CR-779 | October 31, 2017   Page 2 of 13
      Chaplin that he could stay at a travel trailer that was parked behind a

      warehouse that he owned on Corydon Pike Road in New Albany. Chaplin,

      however, let Geneieve stay there. Chaplin became Geneieve’s “sugar daddy,”

      giving her heroin, a car, a cell phone, clothes, and money—“just enough [of

      the] things that she didn’t have.” Tr. p. 321.


[4]   But things quickly changed in April 2015 when Geneieve’s boyfriend, Mark

      Smith, was released from jail after serving a one-year sentence. Geneieve and

      Mark resumed their relationship, and Chaplin became jealous of the younger

      Mark. Chaplin complained to Geneieve’s best friend, Robin Bethards, that he

      did not understand why Geneieve wanted to be with Mark because Mark could

      not give her the things that he could. Mark knew that Geneieve was also

      having a sexual relationship with Chaplin, but he decided to let things “play

      out” until he got back on his feet and could get a place for the two of them to

      live. Id. at 386.


[5]   Around the middle of June, Chaplin invited Mark to lunch. The two men met

      “at White Castles” and concocted a plan to “corner” Geneieve and make her

      choose between them. Id. at 387. The next day, Chaplin and Mark executed

      their plan, and Geneieve declared that she loved Mark and wanted to marry

      him and that she was “just friends” with Chaplin. Id. at 388.


[6]   On Saturday, June 27, Chaplin tried several times to get a hold of Geneieve.

      His texts to her started out harmless, such as “Hey, where you at? I want to

      pick you up” and “Hey, where you at? I need to pick you up. We got things to


      Court of Appeals of Indiana | Memorandum Decision 31A05-1604-CR-779 | October 31, 2017   Page 3 of 13
      do.” Id. at 608. When Geneieve did not respond, Chaplin texted both Robin

      and Mark looking for her. Chaplin also stopped by Robin’s house

      unannounced, which was unusual. According to Robin, Chaplin was

      “irritated.” Id. at 361. When Chaplin still could not get in touch with

      Geneieve, the tenor of his texts changed. They now read, “Some kind of

      girlfriend. Won’t even call me back or text me,” “This is a crock of s***. You

      won’t call me back or text me,” and “Are you having a good time with Mark?”

      Id. at 608-09; see also Ex. 11A.1


[7]   In the meantime, as Chaplin suspected, Geneieve was with Mark. Mark had

      picked up Geneieve around 3 p.m. They went to the river, shot some heroin,

      and “made love” on a blanket. Tr. p. 389. They then drove around town.

      While they were driving around, Robin texted Mark to let him know that

      Chaplin was looking for Geneieve and that Chaplin suspected the two of them

      were together. Mark and Geneieve returned to the river, where they shot more

      heroin and “made love again” on a blanket. Id. at 391. When it was starting to

      get dark, Mark dropped off Geneieve a couple blocks away from the travel

      trailer on Corydon Pike Road. Geneieve did not want Mark to drop her off at

      the trailer because she knew that Chaplin had been looking for her. Because

      Geneieve did not have keys to the trailer, she texted Chaplin several times

      between 9 and 10 p.m. asking him to come let her in.




      1
       Chaplin deleted the call log and text messages dated Saturday, June 27, from his cell phone. See Tr. p. 612.
      Detective Smith obtained the text messages from Chaplin’s cell-phone company, Verizon.

      Court of Appeals of Indiana | Memorandum Decision 31A05-1604-CR-779 | October 31, 2017           Page 4 of 13
[8]    Around 9 p.m., Chaplin and Paula rented several movies at Family Video.

       They returned home and had just started the first movie when Chaplin abruptly

       told Paula that the movie was “no good” and left. Id. at 461. He told Paula

       that he was going to the warehouse to work. Paula did not see or hear from

       Chaplin again that night. About twenty minutes after Mark dropped off

       Geneieve, she called him to let him know that Chaplin was on his way to let

       her in the travel trailer. That was the last time that Mark heard from Geneieve.

[9]    Paula next heard from Chaplin on Sunday morning, when he called and asked

       her to meet him for breakfast at Waffle House at 8:30 a.m. When they met,

       Paula noticed “marks down [Chaplin’s] neck and bruises on his chin and a

       place on his arm.” Id. at 465. He also had a “big wide” bandage across his

       right arm. Id. Chaplin, who did not have these injuries the night before, told

       Paula that he fell at the warehouse.


[10]   That Sunday afternoon, an Indiana Conservation Officer responded to a 911

       caller who had located a female body in the Ohio River near the boat ramp at

       Morvin’s Landing in Mauckport in Harrison County, which is west of Floyd

       County. The body was dressed in only a bra and underwear. The conservation

       officer contacted the Harrison County Sheriff’s Department. The conservation

       officer immediately noticed injuries to the body, including “purplish, reddish

       marks” on the neck, a “dark purplish color” to the face, and a distinct pattern of

       lividity to the backside (lines that met in a “V”), all of which were inconsistent

       with accidental death by drowning. Id. at 96. The body was transported to

       Harrison County Hospital for an autopsy, which was conducted on June 30.

       Court of Appeals of Indiana | Memorandum Decision 31A05-1604-CR-779 | October 31, 2017   Page 5 of 13
       During the autopsy, tattoos on the body were compared to driver’s license

       photographs in the BMV database, and the body was identified as Geneieve’s.

       A second autopsy was conducted on July 1 in Louisville. The forensic

       pathologist determined that the cause of death was strangulation; the

       pathologist also noted multiple blunt-force injuries to Geneieve’s head, neck,

       torso, and extremities. The pathologist opined that the pattern of lividity to

       Geneieve’s backside indicated that she was lying on a hard surface before she

       was found in the water.


[11]   As soon as the first autopsy was completed on June 30, Harrison County

       Sheriff’s Department Detective Nick Smith began contacting Geneieve’s

       friends. When Detective Smith called Chaplin, he initially did not tell him that

       Geneieve was dead; instead, he asked Chaplin when he had last seen her.

       Chaplin responded that he had last seen Geneieve on Saturday morning.

       Detective Smith asked Chaplin if he could go to the travel trailer to see

       Geneieve’s personal belongings. Chaplin, however, said that he had gone to

       the trailer on Saturday night and that her belongings had already been

       “removed.” Id. at 518. Chaplin spoke of Geneieve in the past tense, which

       “stood out” to the detective since he had not yet told Chaplin about Geneieve’s

       death. Id. at 495. Chaplin asked Detective Smith not to tell his wife about their

       conversation or about his relationship with Geneieve. When Detective Smith

       finally told Chaplin that Geneieve was dead, Chaplin displayed “[n]o

       emotion,” as opposed to Mark and Robin, who cried and were hysterical when

       they were told about Geneieve’s death. Id. at 513-14. Detective Smith called


       Court of Appeals of Indiana | Memorandum Decision 31A05-1604-CR-779 | October 31, 2017   Page 6 of 13
       Chaplin back later that day and asked him to come in for an interview, but

       Chaplin said that he was on his way to Florida and had already driven too far

       to turn around. The detective, however, spoke with Paula, who said that

       Chaplin was on his way to West Virginia to visit family, not Florida. In any

       event, during this second phone call with Detective Smith, Chaplin claimed

       that he did not enter the travel trailer until Sunday or Monday. Detective

       Smith contacted Chaplin’s boss, Chuck, who gave him permission to search the

       trailer.


[12]   Upon searching the travel trailer, Detective Smith observed signs of a struggle

       inside. There were red fibers everywhere. A decorative glass lamp shade was

       missing from a wall sconce and a fire extinguisher had been removed from its

       mount and was lying on the floor. A set of blinds was missing from a window.

       In addition, there were blood stains on the floor beneath the missing lamp

       shade and on the wall beneath the fire-extinguisher mount. Blood stains were

       also found elsewhere on the floor, on the couch, and on a couch pillow.

       Finally, there were blood stains and broken pieces of decorative glass in the

       bathroom sink. It was later determined that the blood on the wall by the fire-

       extinguisher mount and in the sink contained Chaplin’s DNA and that the

       blood on the couch and the pillow contained a mixture of Chaplin’s and

       Geneieve’s DNA.


[13]   Detective Smith also searched the warehouse near the travel trailer. He found a

       bucket of cleaning supplies that Chuck did not recognize. Inside the bucket was

       a red-colored feather duster that was consistent with the red fibers discovered

       Court of Appeals of Indiana | Memorandum Decision 31A05-1604-CR-779 | October 31, 2017   Page 7 of 13
       inside the trailer. Chaplin’s older model red-and-white-striped Ford F-150 truck

       was also inside the warehouse. Detective Smith noticed that a portion of the

       bed liner was cleaner than the rest and that there was standing water in the

       truck bed. According to Detective Smith, it appeared that a power washer had

       been used. Detective Smith also noticed that Chaplin’s bed liner had a distinct

       “V” pattern, causing him to immediately say, “That’s the hard object that

       created th[e] lividity” on Geneieve’s body. Id. at 579.


[14]   Detective Smith also searched a dumpster at a different property that Chuck

       owned and where Chaplin also did some work. Detective Smith found a set of

       blinds inside the dumpster that matched the set that was missing from the travel

       trailer. The blinds contained blood stains that were later determined to contain

       Chaplin’s DNA.


[15]   Based on the investigation, Detective Smith believed that Geneieve’s body had

       been “dumped somewhere along the banks of the Ohio River on the Indiana

       side” and that Chaplin was responsible for her death. Id. at 730. Accordingly,

       he contacted Horseshoe Southern Indiana casino to obtain its surveillance video

       to see if Chaplin’s distinct-looking truck had passed by, as that was the most

       direct route to the Ohio River. After reviewing “[h]ours and hours and hours”

       of video, Detective Smith located a truck that appeared to be Chaplin’s driving

       west on Highway 111 at 11:36 p.m. in the direction of Evans Landing, a

       twenty-four-hour accessible boat ramp. Id. at 733. As the truck passed the

       casino, a large, light colored object was visible in the truck bed. At 12:25 a.m.,

       Detective Smith located the same truck driving east on Highway 111. Due to

       Court of Appeals of Indiana | Memorandum Decision 31A05-1604-CR-779 | October 31, 2017   Page 8 of 13
       the angle of the camera, it could not be determined whether the object was still

       in the truck bed. See id. at 737.


[16]   Chaplin was arrested on July 15 and charged with Geneieve’s murder. At the

       time of his arrest, Detective Smith took pictures of Chaplin’s injuries, which

       were in the healing stages. One of the injuries was a bite mark to his right arm.

       Exs. 17D & 17E. The bite mark was consistent with a human bite mark and

       “in a location that in a case of strangulation [is] where you [would] expect to

       see a human bite, if the individual is able to fight back.” Tr. p. 874.


[17]   A jury trial was held in January 2016. At trial, the State called Justin Ogden, a

       cellular-forensics analyst from Virginia, to provide the likely locations of

       Chaplin’s cell phone during the twenty-six-hour period surrounding Geneieve’s

       death. Ogden testified that he took data from Chaplin’s cell-phone company,

       Verizon, including where a given cell tower/site was located, which side of the

       tower was used for a particular transaction, and the distance of Chaplin’s cell

       phone from the tower for each transaction. See id. at 671. He then used that

       data to come up with defined areas on a map, which he called “likely areas,”

       for Chaplin’s cell phone during that twenty-six-hour period. Ogden generated

       approximately twenty-three maps in this case; some maps covered time ranges

       while other maps covered a specific minute. These “likely areas” contained the

       following locations of Chaplin’s cell phone relevant to Geneieve’s murder:


               8:40-8:53 p.m. (Saturday, June 27): Family Video


               8:56 p.m.: Chaplin’s home with Paula

       Court of Appeals of Indiana | Memorandum Decision 31A05-1604-CR-779 | October 31, 2017   Page 9 of 13
               8:59-10:21 p.m.: Chaplin’s home with Paula


               10:35-11:16 p.m.: Corydon Pike Road near travel trailer


               11:26-11:27 p.m.: Highway 111 moving west


               11:36 p.m.: Horseshoe Southern Indiana casino


               11:44-11:58 p.m.: Highway 111 moving west


               12:01 a.m. (Sunday, June 28): Highway 111 near Evans Landing


               12:04-12:36 a.m.: Highway 111 moving east


               12:58-1:23 a.m.: Corydon Pike Road near travel trailer


               2:24-7:01 a.m.: Chaplin’s home with Paula


               7:32-8:05 a.m.: Corydon Pike Road near travel trailer


               8:13-9:27 a.m.: Waffle House


       The jury found Chaplin guilty of murder, and the trial court sentenced him to

       fifty-six years.


[18]   Chaplin now appeals.




       Court of Appeals of Indiana | Memorandum Decision 31A05-1604-CR-779 | October 31, 2017   Page 10 of 13
                                  Discussion and Decision
[19]   Chaplin contends that the trial court erroneously admitted Ogden’s testimony

       concerning the likely locations of Chaplin’s cell phone during the twenty-six-

       hour period surrounding Geneieve’s death in violation of Indiana Evidence

       Rule 702(a) and (b). We need not address this issue, however, because even if

       the trial court erred in admitting Ogden’s testimony, we find that any error is

       harmless.


[20]   Not every trial error requires reversal. See Lewis v. State, 34 N.E.3d 240, 248

       (Ind. 2015). That is, the erroneous admission of evidence does not require

       reversal unless it prejudices the defendant’s substantial rights. Blount v. State, 22
N.E.3d 559, 564 (Ind. 2014). To determine whether an error in the

       introduction of evidence affected the defendant’s substantial rights, we assess

       the probable impact of that evidence upon the jury considering all the other

       evidence that was properly presented. Id. If we are satisfied that the conviction

       is supported by independent evidence of guilt such that there is no substantial

       likelihood that the challenged evidence contributed to the verdict, the error is

       harmless. Id.


[21]   The record shows that Chaplin had a sexual relationship with Geneieve, was

       jealous of her renewed relationship with Mark, was fervently trying to locate

       Geneieve the day of her murder, and suspected that she was with Mark. After

       Mark dropped off Geneieve near the travel trailer on Corydon Pike Road that

       night, Geneieve texted Chaplin asking him to let her in the trailer. At about the


       Court of Appeals of Indiana | Memorandum Decision 31A05-1604-CR-779 | October 31, 2017   Page 11 of 13
       same time, Chaplin abruptly told his wife that he was going to the warehouse to

       work. The travel trailer was located behind the warehouse. Geneieve called

       Mark to tell him that Chaplin was on his way to let her in.


[22]   Inside the travel trailer, police found signs of a struggle and multiple blood

       stains containing either Chaplin’s DNA or a mixture of Chaplin’s and

       Geneieve’s DNA.2 In the middle of the night, a truck that appeared to be

       Chaplin’s was caught on surveillance camera at Horseshoe Southern Indiana

       casino heading in the direction of a twenty-four-hour accessible boat ramp on

       the Ohio River. There was a large, light-colored object visible in the bed of the

       truck. A short time later, the truck was again captured driving in the opposite

       direction. Chaplin’s truck was later found inside the warehouse, and the area of

       the truck bed where the object was seen had been recently cleaned, most likely

       with a power washer. The backside of Geneieve’s body displayed a pattern of

       lividity matching the pattern of Chaplin’s bed liner, indicating that her body

       had been resting on that hard surface after her death but before she was placed

       in the river.


[23]   The following morning, Chaplin’s wife observed fresh injuries on him that were

       not there the night before. One of those injuries was to his right arm, but it was

       concealed by a large bandage. When Chaplin was arrested a couple weeks




       2
        Chaplin makes much of the fact that his DNA was not recovered from Geneieve’s body. But the DNA
       analyst testified that “floating down the river for a period of time” “could definitely wash off the DNA for
       sure.” Tr. p. 928; see also id. at 951.

       Court of Appeals of Indiana | Memorandum Decision 31A05-1604-CR-779 | October 31, 2017            Page 12 of 13
       later, that injury was consistent with a human bite mark, and it was in a

       location where a strangulation victim might bite an attacker. When Chaplin

       spoke with police after Geneieve’s body was discovered, he told several lies. He

       also spoke about Geneieve in the past tense before he was told she was dead.


[24]   We are satisfied that Chaplin’s murder conviction is supported by independent

       evidence of guilt such that there is no substantial likelihood that Ogden’s

       testimony contributed to the jury’s verdict. Accordingly, any error is harmless.


[25]   Affirmed.


       Bailey, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 31A05-1604-CR-779 | October 31, 2017   Page 13 of 13